DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a quality inspection method for a band-shaped glass film, comprising cutting a band-shaped glass film along a longitudinal direction thereof and evaluating linearity of an end side formed in association with the cutting to inspect quality of a cut band-shaped glass film, the method comprising: an imaging step of dividing the end side into a plurality of segments and imaging each of the plurality of segments; a linear approximation step of calculating an approximate straight line of the end side based on a plurality of points different from each other on the end side in each of a plurality of images obtained in the imaging step; a variation calculation step of calculating a variation value of the plurality of points based on the approximate straight line in each of the plurality of images; and an evaluation step of evaluating the linearity of the end side based on a plurality of variation values respectively corresponding to the plurality of images, classified in G01B11/04.
II. Claim 9, drawn to a glass roll comprising a band-shaped glass film wound up in a roll shape, wherein the glass roll satisfies the following condition (5) when the following operations (1) to (4) are performed: (1) when an end side of the band-shaped glass film extending in a longitudinal direction thereof is divided into a plurality of segments each having a length of 30 mm, and each of the plurality of segments is imaged, one of the segments to be imaged adjacently is superimposed on another of the segments by 5 mm and imaged in the superimposed state, and the band-shaped glass film is imaged from a direction in plan view; (2) in each of a plurality of images obtained by imaging, an approximate straight line of the end side is calculated by a least-square method based on eighty points different from each other on the end side positioned at equal intervals along the longitudinal direction; (3) in each of the plurality of images, a variation value of the eighty points is calculated as a standard deviation o based on the approximate straight line; (4) in each of the plurality of images, a value of Z = σ x p is determined, where p[μm] represents a size of one pixel in each of the plurality of images; and
(5)  Z<105 is satisfied in all the plurality of images, and 0 ≤ Z ≤ 50 is satisfied in 99.5% or more of the plurality of images, classified in G01N21/95.
The inventions are independent or distinct, each from the other because:
Inventions [II] and [I] are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case,  the process for using the product as claimed can be practiced with another materially different product such as by the steps of an imaging step of dividing the end side into a plurality of segments and imaging each of the plurality of segments; a linear approximation step of calculating an approximate straight line of the end side based on a plurality of points different from each other on the end side in each of a plurality of images obtained in the imaging step; a variation calculation step of calculating a variation value of the plurality of points based on the approximate straight line in each of the plurality of images; and an evaluation step of evaluating the linearity of the end side based on a plurality of variation values respectively corresponding to the plurality of images of Group [I] does NOT require in each of a plurality of images obtained by imaging, an approximate straight line of the end side is calculated by a least-square method based on eighty points different from each other on the end side positioned at equal intervals along the longitudinal direction; (3) in each of the plurality of images, a variation value of the eighty points is calculated as a standard deviation o based on the approximate straight line; (4) in each of the plurality of images, a value of Z = σ x p is determined, where p[μm] represents a size of one pixel in each of the plurality of images; and (5)  Z<105 is satisfied in all the plurality of images, and 0 ≤ Z ≤ 50 is satisfied in 99.5% or more of the plurality of images of Group [II].
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search Queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention; and
(e)    the inventions are likely to raise different non-prior art issues under35 U.S.C. 101 and/or35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






June 14, 2021


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886